 DAWSON METAL PRODUCTS, INC.Dawson Metal Products,Inc.andLocal Lodge 1316,InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO.Cases17-CA-3686 and 17-RM-397June 10, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn April 21, 1969, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged inother unfair labor practices alleged in the com-plaint and recommended that such allegations bedismissed. Finally, the Trial Examiner found thatcertain conduct of Respondent after the petition inCase 17-RM-397 was filed interfered with the elec-tion, and recommended that the election be setasideand the petition dismissed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision, a supporting brief, and a supplementalbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below,We agree with the Trial Examiner's findings thatRespondent violated Section 8(a)(1) of the Act byunlawful interrogation,promisesofbenefits,threats, and telling an employee that Respondentwould not hire individuals with union backgrounds.'Thus, the Trial Examiner found and the record shows that ForemanRogers threatened employee Anderson with respect to the consequences ofhis unionsupport, PfantSuperintendentPaufie and Foreman Rogerspromised benefits to Anderson and employee Jackson if the Union were re-jected, Foreman Rogers and Paulie coercively interrogated employees An-derson, White, Jackson, McAllister, and Neftzger, and Personnel ManagerKuhlmann stated repeatedly to his secretary that Respondent would nothire union sympathizers'On June 12, 1969, Respondent filed a motion to reopen the record andreceive in evidence a letter dated May 27, 1969, purportedly signed by anumber of Respondent's employees, stating that they did not want to be191We also agree that Respondent's refusal to bargainon and after August 27, 1968, with the Unionwhich represented a majority of Respondent's em-ployeesin theappropriate unit violated Section8(a)(5) of the Act.On June 16, 1969, the Supreme Court of theUnited Statesissued itsdecision inN.L.R.B. v. Gis-selPacking Company,395U.S. 575, affirminggenerally the Board'suseof authorization cards indetermininga union'smajority status, and theBoard's power toissuea bargaining order basedupon such showing, where the employer's unfairlabor practices had a tendency to undermine theunion'smajority and impede the election process.In the light of the standards set forth in theSupreme Court's decision inGissel,we find that byrefusingto bargain with the Union and by engagingin a seriesof unfair labor practices to underminetheUnion's majoritystatus,Respondent violatedSection 8(a)(5) of the Act. In so finding, we notethat the unitis small, the unlawful conduct was en-gaged in by the plant superintendent and personnelmanager aswell as by a foreman,' and the first elec-tionwas so close that the shift of but two votescould have produced a union victory. In these cir-cumstances, we find that the coercive effects ofRespondent'sunfairlabor practices cannot beeliminatedby traditional cease-and-desist remediesand were of such a nature as to make a fair electiondoubtful, if not impossible. Consequently, we findthat the purposes of the Act can better be effectu-ated by reliance on the employees' desires as ex-pressed by signed authorization cards than on theresults of a rerun election, and that issuance of abargainingorder is appropriate.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthatRespondent, Dawson Metal Products, Inc.,Camdenton, Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order asmodified below.'represented by the Union The General Counsel filed an opposition to themotion The motion is denied Assuming that the proffered evidence wouldshow that the Union no longer represented a majority in the appropriateunit, Respondent cannot, in view of its serious unfair labor practices, relyon the Union's loss of majority status as a justification for its refusal to bar-gainTo do so "would, in effect, be rewarding the employer and allowinghim 'to profit from [his] own wrongful refusalto bargain-N L R u vGissel Packing Company, supra'In fn 17 ofthe TrialExaminer'sDecision substitutethe word "Judg-ment"for "Decree" whereverit occurs183 NLRB-No. 25 192DECISIONSOF NATIONALLABOR RELATIONS BOARDif IS FURTHER ORDERED that all alleged violationsnot herein found, as well as the petition in Case17-RM-397, be, and the same hereby are,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This is aconsolidated proceeding on a complaint of unfairlabor practices, as amended at the hearing, againstDawsonMetalProducts,Inc.,hereincalledRespondent, alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, asamended, and on objections to the conduct of anelection in which Respondent's employees par-ticipated, which objections involve in part the samealleged misconduct of the Respondent set forth inthe complaint.In Case 17-CA-3686 a charge was filed on Oc-tober 1, 1968,' against Respondent by Local Lodge1316, International Association of Machinists &Aerospace Workers, AFL-CIO, herein called theUnion. The complaint issued on November 19 andas amended at the hearing alleged that Respondentthrough its agents interfered with its employees'rights guaranteed in Section 7 of the Act by the useof threats of harm and promises of benefit relatedto union activities, by interrogation of employees,by creating the impression of surveillance, by blam-ing the Union for its failure to grant pay raises, andby informing employees that job applicants werebeing rejected because of their union connections.In addition the complaint alleged that Respondentunlawfully refused to bargain with the Union as therepresentative of its production and maintenanceemployees. In its answer Respondent denied thecommission of any unfair labor practices.In Case 17-RM-397 Respondent filed a petitionon September 3 seeking an election in a unit of itsproduction and maintenance employees. Pursuantto a Stipulation for Certification Upon ConsentElection executed by all the parties, an election washeld on September 25 among Respondent's produc-tion and maintenance employees at its Camdenton,Missouri, plant. The employees cast 13 votes forthe Union and 15 against the Union. There were novoid or challenged ballots. Thereafter on Sep-tember 27 the Union filed timely objections to theconduct of the election. After investigation of theobjections the Regional Director for Region 17 ofthe Board concluded that the objections included,All dates are in 1968 unless otherwise specified'Both GeneralCounsel and Respondent filed motionsto correct thetranscriptof the record.Neitherobjectsto the motionof theother exceptin one limitedparticularRespondent objectsto that partof the GeneralCounsel'smotion that would change the name"Order'to "OrdellJones"on page 215, line 4 of thetranscriptExcept as to that one item to whichthere is an objection,both motions are granted.The corrections are setmatters which were also the subject matter of thecomplaint in Case 17-CA-3686 and that substan-tialand material issues of fact and law had beenraisedby the objections which could best beresolved on the basis of record testimony. Ac-cordingly, by order dated November 21, the Re-gional Director consolidated Case 17-RM-397 withCase 17-CA-3686 and further ordered that, afterhearing,ruling,and decisionby a TrialExaminer,Case 17-RM-397 be transferred to and continuedbefore the Board in Washington, D.C.A hearing was held before me in Camdenton,Missouri, on January 7 and 8, 1969, in which allparties were given full opportunity to participate,adduce evidence, examine and cross-examine wit-nesses, and argue orally. Thereafter, briefs, whichhave been carefully considered, were filed on be-half of the Respondent and the General Counsel.Upon the entire record2 in the case and from myobservation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Kansas corporation, maintains anoffice and factory at Camdenton, Missouri, hereincalled the plant, where it is engaged in the businessof manufacturing various metal products. In thecourse of its business at the plant Respondent an-nually sells goods valued in excess of $50,000directly to customers located outside the State ofMissouri and annually purchases goods and servicesvalued in excess of $50,000 directly from sourcesoutside the State of Missouri.The complaintalleges,the answer admits, and Ifind that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer as amended atthe hearing admits,and I find that the Union is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND THEOBJECTIONS TO THE CONDUCT OF THE ELECTIONA. TheAlleged Violationsof Section 8(a)(1) of theActforth in Appendix A of this Decision (Omitted from publication ) Includedin these corrections is one which was overlooked by the parties in their mo-tionsOn page 8, line 20, the word "proclaimed" is corrected to read "ofthe complaint." A number of additional corrections could properly havebeen made, but because the errors are obvious and the sense neverthelessdiscernible from the uncorrected text,Ihave refrained from enlarging thelist of corrections DAWSON METAL PRODUCTS, INC.1931.The conversations with Respondent's PresidentDawsonRichard W. Dawson is president of Respondentand an admitted supervisor within the meaning oftheAct.3Dawson's conversations with four em-ployees were offered by the General Counsel tosupport allegations in the complaint that Respon-dent violated Section 8(a)(1) of the Act. These em-ployees were: Donald Danuser, Harley White, GaryMcAllister, and Larry Harris.a.DanuserFactsDonaldDanuser isa machine worker who hasbeen in the employ of Respondent since 1967. Hewas a key employee in the Union'sorganizationaldrive. In July or August he spoke to a group of em-ployees about the Union; he arranged for the unionrepresentative,Eugene Eyink, to speak to the em-ployees; he obtained authorization cards from theUnion; and he solicited employees to sign them.When Danuser was hired he was told by Dawsonthat he would get a raise at the end of 60 days,another at the end of 6 months, and another at theend of a year. At the end of his first year of employ-ment he did not receive the raise because he hadfailed to purchase tools that were needed for thejob and because of his repeatedtardinessin report-ing for work. About September 6, which was 2weeks afterDanuser signedan authorization cardfor the Union, about 2-1/2 weeks before the elec-tion,and about 1 month after his completion of ayear's employment, Danuser approached Super-visor JackKuhlmann andasked whether he couldhave the dime raise which he had not received atthe end of his year. Kuhlmann answered that hewould -get Respondent's president, Dawson. Kuhl-mann left and a little whilelaterDawson came towhereDanuser wasstanding and had a conversa-tion with him. Shortly after the conversation beganSupervisorRalph Paulie joined the discussion.Danuser asked Dawson for the 10-cent raise.Dawson answered that he could not do anything atthe momentabout the wage increase because "allwages were frozen pending thisunion litigation orunionactivityorquestion."ThoughDanusertestified that Dawsonsaid,"Don, I cannot give youthis raise on account of the Union," it is clear fromwhat followed that both Dawson and Danuser un-derstood that the remark was relating to the pen-dency of theelection.'Dawson took Danuser to thebulletin board and showed him a notice to em-ployees from the National Labor Relations Board,pointingout that portion which stated that em-ployers were prohibited from "making promises ofpromotions, pay raises, or other benefits, to in-fluence an employee vote, by a party capable ofcarrying out any such promise." Dawson then tookDanuser to the outer office where clerical work wasdone and showed him a letter from the Union datedAugust 26 which said in part "Please treat thisrequest for recognition as the majority representa-tive of the employees in said unit as a continuingrequest; and in the interim, it is expected andrequested that all matters remain unchanged unlessa mutual understanding has been reached with theunion." In this conversation Dawson told Danuserthat he was satisfied that Danuser was doing abetter job with the tardiness and Danuser had nowbought the tools he needed, so that the two basicreasons for withholding the wage increase no longerexisted and the only thing standing in the way wasthe union litigation which prevented him fromdoing anything about a raise. Supervisor Pauliecredibly testified that Dawson told Danuser that he(Dawson) did not feel there should be a union, thata union was not needed to settle differences withthe employees because they were always free tocome to his office, and that he had always gottenalong very well with the employees. Letha Mor-rison,who worked in the outer office, overheardpart of the conversation and in effect corroboratedPaulie. She testified that Dawson said, "Why wouldyou want some outside representative to come inand represent the employees here when I have al-ways been ready to talk with you. You can come tome any time rather than go through a bargainingagent." Though Morrison's original testimony wasthat she heard Dawson ask Danuser why he wanteda union, her further explanation as quoted aboveindicates that Dawson was merely stating his posi-tionwith regard to the Union rather than inter-rogating Danuser concerning any union activities.As to other parts of the conversation there is asharp conflict in testimony. Danuser testified as fol-lows:Before entering the outer office DawsonaskedDanuser how he felt about the Union.Danuser answered that the way things were he was100 percent for the Union. Dawson told Danuserthat if Danuser would go up there and help vote theUnion down that Dawson would see to it thatDanuser got his dime raise. Danuser replied that hewould not be the only one voting in the electionand that Dawson would have to do something forthe rest of the boys. Dawson answered that he hadhelped the community by moving to the plant andthat if Danuser got out there and helped vote theUnion down Dawson would schedule raises as hehad done before. Danuser did not rememberwhether Paulie was standing there during this partof the conversation.'The complaintalleges and the answer admits thatthe followingpersonsare supervisors within the meaningof the Act RalphPaulie, plant superin-tendent,LeRoy Rogers,foreman, and Earnestme Perkins, welding super-visor'On cross-examinationDanuserexpandedhistestimonybyacknowledging that Dawson told him that raises could not be granted dur-ing the pendency of the election 194DECISIONSOF NATIONALLABOR RELATIONS BOARDDawson categorically denied that he ever askedDanuser how he felt about the Union or told himthat he would get a raise if he helped to vote theUnion down. He further testified that Paulie waspresent during the entire conversation except forthe first few minutes prior to his taking Danuser tothe bulletin board. Paulie testified that he waspresent except for the initial part of the conversa-tion. Paulie also denied that Dawson asked Danuserhow he felt about the Union or told him that hewould get a raise if he voted against the Union.Icredit Dawson's denial that he asked Danuserwhat he thought about the Union or that he toldDanuser that he would get a raise if he helped votethe Union down. Danuser was not a reticent personand his intense advocacy of the Union was openand forthright.As is discussed further below,Danuser testified that about a week before the elec-tion he asked Supervisor Earnestine Perkins if shehad a handkerchief because the election was goingtobe held shortly. In this context Dawson'stestimony that he knew that Danuser was leadingthe organizational drive for the Union was credibleaswas Paulie's testimony that he knew thatDanuser was one of the Union's leading people.With this background it would have beenmeaningless for Dawson to ask Danuser how he feltabout the Union. Dawson did tell Danuser why hewas against the Union and Danuser may have mis-interpreted a rhetorical question, which was part ofDawson's statement of position, as an interrogation.However, I do not believe that Dawson did inter-rogateDanuser. As to the alleged statement byDawson that he would get Danuser the raise ifDanuser voted against the Union, I also creditDawson. The statement was allegedly made a fewweeks before the election during a time of exten-sive campaigning. Danuser may or may not havebeen trying to set up Dawson for the future filing ofobjections or charges, but Dawson, who was fairlysophisticated in labor relations and who had beenadvised by counsel, must have considered such apossibility when he was speaking to the chief unionadherent. An employer would not have to be asknowledgeable as Dawson to realize the danger ofattempting to buy Danuser's vote with the promiseof a raise, or to know that such an attempt wouldbe an exercise of futility. In sum I credit Dawson'sdenial that he attempted to purchase Danuser'svote.5Conclusions as to DanuserAs I have found that Dawson did not interrogateDanuser about his unionsympathies and did notpromise Danuser araise if the Union was rejected, I'The Respondent in its brief states that Danuser should not be creditedin part because of his failure to complete his application for ajob at thetime of his hire with regard to such matters as prior injuries On the otherhand the General Counsel urges that Dawson should not be creditedbecause about a year before the incident in question he interrogated em-will recommend that the parts of paragraphs 9(d)and (h) which allege such conduct be dismissed.With regard to paragraph 9(g) of the complaintwhich alleges that Respondent unlawfully shiftedthe onus of the Company's failure to grant a wageincrease on to the Union, I will also recommenddismissal. I have found that Dawson did tellDanuser that the raise was not forthcoming becauseof the pendency of the election. Though this is notthe same as blaming the Utiion for the failure togrant the wage increase, in certain circumstancessuch remarks would be a violation of the Act. Theemployees have the right under Section 7 of theAct to participate in the election procedure and anemployer has no right to predicate either the grant-ing or withholding of any benefit on the exercise byemployees of their rights under the Act. The Boardhas recently found that an employer interfered withthe free choice of the employees in an election bymaking statements to employees concerning wageincreases being withheld because of the pendingelection.Alton Bcx Board Company,173 NLRB744. As the Board held inTheMay DepartmentStores Company, d/bla Famous-Barr Company, 174NLRB No. 109:... An employer confronted with a union or-ganizing campaign should decide the questionof granting or withholding benefits as he wouldif a union were not in the picture; if his courseof action in granting or withholding benefits isprompted by the Union's presence, he violatesthe Act.Ordinarily an employer is free to unilaterally grantwage increases if there is no duty to bargain at thetime the wage increases are granted and the deci-sion to grant the wage benefits is not prompted bythe union's presence.SNC Manufacturing Co., Inc.,174 NLRB No. 31. However, an employer whogrants a wage increase during the pendency of anelection may be in the position where he has to jus-tify the wage increase in terms of established pastpractice in order to defend against the contentionthat the Union's presence prompted the wage in-crease. In the instant case Respondent's past prac-tice regarding wage increases could not have beenused to justify granting Danuser a wage increase asthe wage increase had been already delayed sub-stantially beyond the time it was due. Respondentindeed was on the horns of a dilemma whenDanuser asked for a raise a few weeks before theelection. If Respondent granted the wage increase itwould have had great difficulty in justifying theraise in terms of past practice and a finding mightwell have been made that Respondent violated theAct. Instead Respondent denied the wage increaseand now faces the allegation that a violation of theployee White about the Union as is more fully set forth below I find neitherof these argumentsconvincing and my credibilityresolutionsare based onmy view of the logic ofthe situationand on my observation of thedemeanor of the witness DAWSON METAL PRODUCTS, INC.Act stemmed from this denial. Another factor mustalso be considered. The Unionin itsletter of Au-gust 26 in which it demanded recognition in effectnotifiedRespondent that it represented the em-ployees and requested Respondent not to make anyunilateral changes in wages, hours, or terms andconditions of employment. If the General Counseliscorrect in his contention that Respondent hashad the duty to bargain with the Union since thedemand for recognition,any wage increase madeunilaterally after the duty to bargain arose wouldhave been an additional violation of Section8(a)(5) of the Act. To follow the General Coun-sel's theory through, Respondent would have vio-lated Section 8(a)(5) of the Act if it unilaterallygranted Danuser the wage increase.Itwould seemanomalous to find a violation of Section 8(a)(1) oftheAct stemming from Respondent's failure togrant the increase. Under all these circumstances Ido not believe that Dawson's statements toDanuser, in which the pendency of the election wasgiven as a reason for not granting a wage increase,violated Section 8(a)(1) of the Act.b.White-facts and conclusionsHarley White has been an employee since Sep-tember 3. About a year before his date of hire hehad unsuccessfully applied for work with Respon-dent. At that time Dawson asked him if he was aunion organizer.' White testified that between Sep-tember 3 and 14, after Dawson had given a speechto a group of employees, Dawson approached himand asked him how he liked the job and how he feltabout the Union. Dawson acknowledged that hetoldWhite that the Company's position was that aunion was not needed but he specifically deniedthat he asked Whitehis opinionabout the Union.He testified that White volunteered the informationthat he (White) did not think a union was neededwithout any probing or questioning on Dawson'spart I credit Dawson'sdenial. I believe Dawson'sassertion that he was very sensitive to thelegal is-suesthat could be raised shortly before the electionand that he was extremely careful not to interrogatehisemployees concerning their union feelings.White was a very straightforward witness but hemight mistakenly have implied a question fromDawson's statement of position.As I have credited Dawson's denial- that he inter-rogatedWhite about his union sympathies, I willrecommend that the part of Section 9(d) of thecomplaint that so alleges be dismissed.c.McAllister-facts and conclusionsGary McAllister was employedin the miscellane-ous departmenton August 27. About September"Dawson's recollection of this conversation was that he asked White ifhe was a paid union organizer This mcidentt is well outside the period oflimitation set forth in Section I0(b) of the Act and is not alleged as a viola-19511,McAllister had a conversation with Dawson inwhich McAllister complained that employees whowere hired after he was were put on more difficultmachines.As a result of his conversation, McAl-listerwas put on the night shift, operating a moredifficultmachine, insteadof the day shift where hehad previously worked. This was done after McAl-lister expressed his willingness to Dawson to acceptthe new assignment.Thereafter,because of certainfamily difficulties,McAllister decided he wouldrather be back on the day shift. On the night of theelection, September 25, he approached Dawson,told him his family problem, and asked to be putback on days. Dawson testified that he told McAl-lister that he could not give him an answer just thenbut he would try to help him and that later an open-ing did arise and McAllister was transferred todays.McAllister testified that Dawson said, "Well,the election is in process. I can't make any state-ment at all. I mean I can't tell you what I can do foryou because of the fact that the final returns of theUnion haven't been tabulated." As this was thenight of the election and Dawson had previouslytaken the position that changes had to besuspended during the election period, I creditMcAllister's amplification of Dawson's remark thatany change had to wait until after the election.McAllister interpreted this remark to mean thatDawson would not have any say as to whether heworked on the day shift if the Union won the elec-tion.However, further in his testimony he statedthat such an interpretation on his part was merely aspeculation.In the context of the entire situation, Ifind that Dawson's remark simply indicated that hedid not think the decision on a transfer would beappropriate on the night of the election.Having so found,Iwill recommend that para-graphs 9(f) and (k) whichallegethat Respondentpromised to put an employee on the day shift if theUnion were rejected and transferred an employeeto the day shift because the Union was rejected bedismissed.d.Harris-facts and conclusionsEmployee Larry Harris had a conversation withDawson about October 4, which was about a weekaftertheelection.Harris testified as follows:Dawson approached him and said that he had heardthat Harris had voted for the Union. Harris replied,"Someone must have told you."Dawson answeredthat he thought that he had. been pretty good toHarris and now Harris had turned against the Com-pany.Dawson testified that he spoke to Harris becausehe saw that something was bothering Harris andHarris did not have his old spark. According toDawson,he asked Harris what was wrong, why henon in the complaint As background evidence,itdoes not appear that thediscrepancy between the two versions is significant427-258 O-LT - 74 - 14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad lost interest in his work,and why he was bittertoward the Company;Harris just shrugged hisshoulders and the Union was not mentioned.Icredit Harris' version of the conversation. As ismore fully set forth below,Dawson considered em-ployee bitterness toward the Company and em-ployee joining of a union to be synonymous con-cepts. The remarks are not"out of character" forDawson and Harris' testimony was convincing.However Dawson's statement that he heard Har-ris had voted for the Union and the implication thatHarriswas not loyal to Dawson fell short ofestablishing that Dawson violated Section 8(a)(1)of the Act.The remarks were not accompanied byany threat or promise and did not even necessarilycall for an answer from Harris. Anyone to whomHarris confided his vote may have volunteered thisinformation to Dawson and the implication is notwarranted that Dawson was creating the impressionof surveillance as alleged in paragraph 9(1) of thecomplaint.Iwill therefore recommend that para-graph 9(1) be dismissed.2.Plant Superintendent Ralph Paulie's remarks toAndersonFacts and ConclusionsAbout the middle of September,Plant Superin-tendent Paulie had a conversation with employeeAlbertAnderson.Anderson testified as follows:Paulie spoke to Anderson at the punch pressmachine with no one else present and asked Ander-son's views on the union situation.When Andersonanswered that it should be taken care of by secretballot,Paulie responded the Company did not needa union and that a union took away the workers' in-centive to work for raises since the employees whodid not work hard were raised just the same as theones who worked harder.Paulie then said that hethought that since Anderson was a good workerand wanted to get in a tool and die department, An-derson would be better off without the Union andthat Anderson could try to get the tool departmentjob through hard work.Paulie also said that theforeman of the tool and die department was observ-ingAnderson and that Anderson had a goodchance to get into the tool and die department ifthe Union did not get in.Paulie testified as follows: Anderson asked Paulieabout getting into the tool and die department andPauhe answered that he would talk to the super-visor of the tool and die department about it. An-derson asked how seniority worked and Paulie an-swered that it was by seniority and ability.Ander-son then asked if there would be stricter seniority ifthe Union came in and Paulie answered that he didnot know anything about the Union.Paulie did notremember who brought up the subject of theUnion.Paulie specifically denied that he asked An-derson what he thought about the Union andspecifically denied that he told Anderson that An-derson had a good chance to get the transfer if theUnion did not get in.Icredit Anderson'sversion of the conversation.Paulie acknowledged that they spoke of the seniori-ty and ability criteria for filling a position in thetool and die department.He further testified, "TheUnion got into it some way, I don't recall whether itwas me,him, or how,but it began with the seniorityalso,whether it would be strictly seniority if theUnion got in." Paulie's statement later in histestimony that he told Anderson that he had "agood chance of getting into tool and die,but therewas no mention of union one way or the other" isnot fully consistent with his prior testimony.Ander-son's testimony regarding this conversation wasconvincing and is credited.Paragraph 9(d) of the complaint alleges inter-rogation in violation of Section 8(a)(1) of the Actby Paulie.Having found that Paulie did interrogateAnderson as to Anderson's sympathy toward theUnion, I further find that by such conduct Respon-dent violated Section 8(a)(1) of the Act. Section9(c) of the complaint alleges that Respondent vio-lated Section 8(a)(1) through Paulie'spromise toan employee to transfer that employee to the tooland die department if the Union were rejected. Thefindings of fact set forth above do not warrant theconclusion that Anderson was promised a transferiftheUnionwere rejected but the creditedevidence is that Paulie told Anderson that he had agood chance to get in the tool and die departmentif the Union did not get in. The unmistakable impli-cation of this remark is that Anderson's chanceswould be good if the Union were voted out and badif the Union were voted in. That was a promise ofbenefit to keep the Union out and was closely re-lated enough to paragraph 9(c) of the complaint towarrant the finding that the statement violated Sec-tion 8(a)(1) of the Act.3.Welding Supervisor Earnestine L. Perkins'remarks to DanuserFacts and ConclusionsAbout a week before the election of September25 Donald Danuser, who was mentioned above asthe mainstay of the union supporters in the plant,had a conversation with Welding Supervisor Ear-nestine Perkins. According to Danuser the conver-sationwent as follows:Danuser started theexchange by asking Miss Perkins if she had a hand-kerchief because the election was going to be heldshortly.Miss Perkins asked what they hoped to gainby getting the Union in. Danuser answered thatthey wanted a union shop, seniority rights, and araise.Miss Perkins said that in her opinion Dawsonwould pull up stakes and move and that he had of-fers from other places to move.Danuser repliedthat if Dawson was planning to move they would DAWSON METAL PRODUCTS, INC.197not be wiring up new machines. Miss Perkins an-swered that Dawson makes snap decisions and thathe had the backing to move.Miss Perkins' version of the conversation was dif-ferent: Danuser stopped Miss Perkins and asked herwhat she thought of the rumor going around thatDawson was going to move his plant back toWichita.Miss Perkins answered that she did notknow.Danuser said that he did not feel thatDawson could afford to move back. She respondedthat he afforded to move down and that eventhough she did not know anything about his finan-cial position she had never missed a paycheck in 4years. She denied ever telling Danuser that Dawsonwould pull up stakes and leave town and she deniedever discussing the Union with Danuser.Icredit Miss Perkins' version of the conversation.She was a direct, straightforward witnesses and im-pressed me as a person who would not have al-lowed herself to be teased by Danuser into makingthreatening remarks.Whether Perkins or Danuser was credited in theabove conversation, my observation of the wit-nesses as they testified convinced me that it wasDanuser who was trying to intimidate Perkinsrather than the other way around. The second partof paragraph 9(i) of the complaint alleges thatRespondent, through Miss Perkins,7 threatened tomove the plant if the employees selected the Unionas a collective-bargaining representative. As I havefound that no such threat was made, I will recom-mend that that portion of the complaint bedismissed.4.The conversations with Foreman RogersForeman LeRoy Rogers is a native of the Cam-denton, Missouri, area and has known most of theRespondent's employees on a personal basis formany years. Because of this he had a direct contactwith many employees and he often had conversa-tions with them. Six employees testified to the con-versations they had with Rogers in which Respon-dent, through Rogers, allegedly violated Section8(a)(1) of the Act. These employees were DonaldDanuser, Harley White, Albert Anderson, JohnnyJackson,GaryMcAllister,and JohnWalterNeftzger.a.Dan userfactsand conclusionsAbout 2 weeksbefore the election of September25 employeeDanuser had a conversation with Su-pervisor Rogers. Danuser called Rogers over to hismachine and said,"Roy, I'm going to be doing allright when the union goes in.I'llbe getting highermoney.All I've got todo is set here and watch thismachine run."Rogers answered,"Well, if theunion should go in, it wouldn't necessarily meanthat you would get a raise in pay.... In some in-stances, it might even be reduced."Paragraph 9(j) of the complaint alleges thatRespondent, through Supervisor Rogers, threatenedto reduce wages if the employees selected theUnion as their collective-bargaining representative.The only evidence produced to support that allega-tion was that relating to the Danuser-Rogers con-versation. That conversation when viewed in its en-tirecontext indicates that Danuser was baitingRogers and that Rogers' rather mild reply wasmerely a defensive comment and in no sense athreat to interfere with the employees' Section 7rights. I therefore will recommend that that allega-tion of the complaint be dismissed.b.Whitefacts and conclusionsOn September 14 or 15 Rogers had a conversa-tionwith employee Harley White. White testifiedthat Rogers approached him and asked him what hethought about the Union, he responded that he didnot care one way or another and Rogers then saidthat no matter how he felt he should not sayanything about it. Rogers testified that he had norecollection of such a conversation with White andthat he could neither admit nor deny it. I creditWhite's testimony.Ifind that Rogers' interrogation of White con-cerning his union sympathies was a violation of Sec-tion 8(a)(1) of the Act as alleged in paragraph 9(d)of the complaint. This interrogation was not an iso-lated instance but flowed from Respondent's knownunion animus and fits into the pattern of the otherunfair labor practices found herein. Cf.DrydenManufacturing Company, Inc., d/b/a Truck BodyMfg. Co.,174 NLRB No. 46.c.Anderson-facts and conclusionsEmployee Albert Anderson is the same personwho testified concerning the conversation with Pau-lie set forth above about a possible transfer to thetool and die department. Anderson also testified toa conversation he had with Supervisor Rogers inthemiddle part of September. For some time be-fore that conversation Anderson had been in thehabit of sitting with employees Jones and Danuserduring break periods. As set forth above PresidentDawson and Supervisor Paulie acknowledged thatthey knew that Danuser was a key figure in theUnion's organizational drive.Anderson testifiedthat on the date in question Rogers approached himat his machine and told him that he had better stayaway from Jones and Danuser or he would be introuble and that if he wanted to get into the tooland die department he had better vote against theUnion.rThis finding of fact is based on the credited testimony of RogersDanuser's testimony, though less detailed, was not substantially differentIn direct examination Danuser testified that Rogers told him that wageswould be cut if the Union was voted in However in cross-examination hechanged the "would" to a "could " 198DECISIONSOF NATIONALLABOR RELATIONS BOARDRogerstestified that he did have a conversationwith Anderson in which he told Anderson that An-derson should stay away from Danuser and Jones,but that he made that remark because Danuser and,to a lesser extent, Jones kept waving employeesover to their machines to talk to them and that thiswas interfering with production. Rogers did notdirectlyrespond to Anderson's testimony thatRogers told Anderson to vote against the Union ifhe wanted to get in the tool and die department.Rogers acknowledged that he knew Danuser andJones were union supporters.Icredit Anderson's version of the conversation.Paragraph 9(b) of the complaint alleges thatRogers threatened to prevent a transfer to the tooland die department unless the employees rejectedthe Union. I find that Rogers' statement to Ander-son described above was such a threat and there-fore was in violat;oi, of Section 8(a)(1) of the Act.Paragraph 9(a) of the complaint alleges that Rogersthreatened employees with trouble if they did notstayaway from employees who supported theUnion.Rogers' statementto Anderson that Ander-son should stay away from Jones and Danuser wasmade with knowledge that Danuser and Jones wereunion supporters and was in the same conversationinwhich Rogers indicated to Anderson that theonly way Anderson could get in the tool and die de-partment was by v')ting against the Union. In thesecircumstances Rogers' explanation of his remarkconcerningAnderson's talking to Danuser andJones is unpersuasive and I find that the remarkwas intended to keep Anderson away from theunion adherents rather than to safeguard produc-tion.Ifind that Respondent by such conduct vio-lated Section 8(a)(1) of the Act.d.Jackson-facts and conclusionsA week or two before the election of September25 Johnny Jackson and Supervisor Rogers had adiscussion about the possibility of Jackson becom-ing a leadman. Later the same day they had asecondconversation inwhichRogersaskedJackson what he thought about the Union. Jacksonanswered that it had its good points and its badpoints to which Rogers replied, "Of course, youknow that if the union goes in we'll have to chooseour lead man through seniority instead of the onewe want. "8Paragraph 9(d) of the complaint alleges that Su-pervisor Rogers interrogated employees about theirunion sympathies. I find that Rogers' questioning ofJackson concerning what Jackson thought about"This finding is based on the credited testimony of Jackson Rogersacknowledged that he hada conversationwith Jackson in which he toldJackson that Jackson was doing a good job but he testified he did not recalltalking about Jackson's being a leadman and did not recall anything in theconversation about the Union or seniority Jackson's testimony was directand convincingThis finding is made on the credited testimony of McAllister Rogersrecounted a conversation with McAllister in which McAllister asked howthe Union was an interrogation in violation of Sec-tion 8(a)(1) of the Act. Paragraph 9(e) of the com-plaint alleges that Rogers promised an employee apromotion to leadman if he rejected the Union.Though Rogers' statement to Jackson, that seniorityand not the Company'swisheswould controlpromotion tc leadmanstatus,fell short of a promiseto promote Jackson if the Union were rejected, thestatement clearly implied that Jackson's chances ofgetting the promotion would be better without theUnion. That promise of additional consideration ofa promotion for Jackson if the Union were rejectedwas a promise of benefit and a coercion of Jacksonin the exercise of his rights under Section 7 of theAct and therefore violated Section 8(a)(1) of theAct.e.McAllisterTwo or three weeks before the election of Sep-tember 25 Supervisor Rogers had a conversationwith employee Gary McAllister at McAllister'smachine with no one else present. Rogers askedMcAllister how he felt about the Union. McAllisteranswered that he was not sure. Rogers then saidthat he was sure the Union would hurt a lot morethan it would help.'Ifind that Supervisor Rogers interrogated em-ployee McAllister regarding his union sympathies inviolation of Section 8(a)(1) of the Act.f.NeftzgerWithin the 3-week period before the election ofSeptember 25 Supervisor Rogers had a conversa-tion with employee John Walter Neftzger. Rogersasked Neftzger if he thought the Union would passand Neftzger replied,"Heck yes." Neftzger thenasked Rogers what Rogers thought about it andRogers answered that he did not know much aboutthe Union.10Though this conversation does have the ring offamiliar chit-chat, it falls into a pattern of other in-terrogation by Supervisor Rogers and I find that italso violates Section 8(a)(1) of the Act.5.The conversations between Personnel ManagerJack Kuhlmann and Letha MorrisonFacts and ConclusionsJackKuhlmann is Respondent's personnelmanager.Itwas stipulated that he is a supervisorwithin the meaning oftheAct.Letha Morrison,he could get ahead with the Company, Rogers told McAllister to talk toDawson or Paulie,McAllister asked about the union situation, and Rogersanswered,"Well, it is my understanding union is based on seniority, and itismy opinion this company would be better off without a union " Rogersneither admitted nor denied the alleged interrogation of McAllister` This finding is based on the credited testimony of Neftzger Rogers didnot recall whether or not the Union was mentioned in this conversation DAWSON METAL PRODUCTS, INC.who worked in the plant office from January toNovember 2 had three conversations with Kuhl-mann concerning applicants for employment. Thefirst conversation was the first week in September.An ad had been running for women employees anda woman had come to the office to apply. Morrisontook the application to Kuhlmann who said, "WellI'm not going to hire this woman." Morrison askedwhy not and he answered, "Her husband is a unionsteward where he works."The second conversation took place in the mid-dle of September also in Kuhlmann's office with noone else present. This time a man had come toapply for a job and Morrison took the applicationtoKuhlmann. Kuhlmann said that he would nothiretheapplicantbecause the applicant hadworked for a company in Kansas City that had astrong union and that company had had unionproblems.The third conversation took place in the latterpart of October, also in Kuhlmann's office with noone else present. An applicant for employment hadcome to the office and Morrison took the applica-tion to Kuhlmann. Kuhlmann looked at the applica-tion, slammed it on the desk, and said, "Look whohe has for reference." Morrison asked what waswrong with him and Kuhlmann answered, "Well, heisone of those guys." Morrison asked what guysand he answered, "Well, he's with this unionbunch." Morrison replied, "Well, do you mean thatyou wouldn't hire anyone if they were a friend ofsomeone who was a union supporter." Kuhlmannanswered, "Well, now, Letha you know better thanthat."With all three applicants Kuhlmann told Mor-rison to tell them that he would call them if hewanted to talk to them. The Company was hiring atthe time."Morrison was a secretary and office worker. Shewould prepare shipping papers and payroll. ThoughinMay she had been told by Dawson that shewould be in charge of office work and she hadreceived a 40-cent raise about August 19, the onlyone to whom she assigned work at any time wasemployee Edna Hall. Except for employee Hall,Morrison had nothing to do with the hiring of em-ployees.When a job applicant came in she wouldfillout the application and give it to whomever wasdoing the hiring. For some time that was SupervisorPaulie and then it was Supervisor Kuhlmann. Withregard to Edna Hall, who ultimately replaced Mor-risonwhen she was discharged, Kuhlmann askedMorrison to interview employees for a clerical jobthat was similar to Morrison's. Morrison did inter-view potential employees and in Morrison's wordsthey "mutually agreed" on hiring Mrs. Hall. In partof her testimony Morrison stated that she used her" The above is based on the credited testimony of Morrison Kuhlmanntestified that he had no recollection of any of the three conversations towhich Morrison testified It was pointed out to Kuhlmann that the remarkswhich he allegedly made were not the sort that would be easily forgotten if199own discretion in assigning tvork to employee Hall.However she later expanded her testimony to makeitclear that she only assigned work to Hall fromAugust 27 until the first part of October and thatthis assignment was based on the fact that Hall hadlittle clerical experience and that it was necessaryfor Morrison to give her instructions concerning theforms to be filled out in shipping and invoicing. Assoon as Hall learned her duties Morrison stoppedassigning her work.Ifind that Morrison's relation to Hall was one ofa more experienced employee to a less experiencedemployee. Her duties were clerical and not super-visory in nature. Though she did participate in thedecision to hire Hall, this was clearly an atypicalsituation where an employee who was familiar withthe work to be done helped pick a new employee todo related work. Morrison was not vested with thetype of independent discretion in the performanceof her duties with relation to other employees so asto warrant the finding that she was a supervisor. Cf.WillisShawFrozen Food Express, Inc.,173 NLRB487.Ifind that Respondent, through Kuhlmann'sstatements toMorrison on three separate occa-sions, to the effect that applicants for employmentwould not be hired because of their union connec-tions, violated Section 8(a)(1),,of the Act as allegedin paragraph 9(m) of the amended complaint.6.Conclusions as to the alleged violations ofSection 8(a)(1) of the ActRecapitulating the findings made above I findthatRespondent violated Section 8(a)(1) of theAct by:(a) Interrogating employees concerning theirsympathy toward the Union, as established by theinterrogation of employee Anderson by Plant Su-perintendent Paulie, and the interrogation of em-ployeesWhite, Jackson, McAllister, and Neftzgerby Foreman Rogers, all occurring in mid-Sep-tember.(b) Promising benefits to employees if the Unionwere rejected, as established by (I) Paulie's state-ment in mid-September to employee Anderson thatAnderson had a good chance to get in the tool anddie department if the Union were rejected and (2)Foreman Rogers' statement to employee Jackson inmid-September that Jackson's chances of makingleadman would be better if the Union were re-jected.(c)Threatening harm to employees if they en-gaged in union activity or if the Union were votedin,as established by (1) Foreman Rogers' state-ment to employee Anderson in mid-September thatifAnderson wanted to get in the tool and die de-in fact they were made and he was asked if he coulddenythat such state-ments were made, he merely repeated that he had no recollection Mor-rison's testimony was unequivocal and convincing 200DECISIONSOF NATIONALLABOR RELATIONS BOARDpartment he had better vote against the Union and(2) Rogers' statement to Anderson in mid-Sep-tember that Anderson would be in trouble unless hestayed away from the union supporters.(d) Interfering with employees'rights guaran-teed in Section 7 of the Act by Personnel ManagerKuhlmann's statements to employee Morrison thefirstweek in September,inmid-September, andagain in the latter part of October to the effect thatapplicantswould not be hired because of theirunion connections.As to all allegations of paragraph 9 of the com-plaint other than those found above to have merit, Irecommend dismissal.B.The ObjectionsRespondent filed the following Objections to theConduct of the Election:1.The Company through its officers andagents held meetings with its employees duringworking hours. During these meetings theCompany made threats and promises and coer-civestatementstotheiremployeestodiscourage their interest in the above-namedlabororganization.2.On or about September 13, 1968 the Com-pany through its officers and agents promised araise to an employee in order to discourage hisinterest in the above-named labor organization.3.On or about September 23, 1968 the Com-pany permitted a local business man to comeinto their plant to talk to the employees inorder to discourage their interest in the above-named labor organization.4.On September 25, 1968 the Companyplaced a derogatory,inflammatory open letterin a local newspaper timed in such a mannerthat the above-named labor organization hadno timeto reply.5.On September 25, 1968 the date of theelection,the Company permitted the referredto newspaper open letter to be placed on theplant bulletin board and the above-namedlabororganizationhad no opportunity toanswer.Though the Regional Director ordered that thehearing on all the objections be consolidated withthecomplaint case in the instant matter, noevidence was introduced at the hearing relating toobjections 1, 3, 4, or 5. None of those objectionsparallel matters alleged in the complaint.It appears-that both the Union and the General Counsel haveabandoned those objections and I will recommendthat they be overruled for failure of proof. Objec-tion 2 appears to be a restatement in differentwords of paragraph 9(h) of the complaint which al-leges that Respondent promised an employee araise if the Union were rejected. The only evidencein the record relating to objection 2 and paragraph9(h) of the complaint is that of the conversationbetween Dawson and Danuser which is discussed insectionA(1), (a), above.My credibilityfindingswith regard to that conversation lead to the conclu-sion that Dawson did not promise an employee araise if the Union were rejected and I thereforerecommended that paragraph 9(h) of the complaintbe dismissed.In evaluating the same testimony Imust also conclude that Dawson did not promise araise to an employee in order to discourage his in-terest in the Union as alleged in objection 2 and Itherefore recommend that objection 2 be over-ruled.As I have recommended that all of the specificobjections to the conduct of the election be over-ruled, the question is presented whether an electioncan be set aside based on conduct that violates Sec-tion 8(a)(1) as alleged in a complaint when thatconduct is not alleged in the objections.Based onthe cases cited below I conclude that matterslitigated in the complaint case can form a basis forsetting aside the election even though those matterswere not raisedby theobjectionsInInternational Shoe Company,123 NLRB 682,the Board held that the jurisdiction of a RegionalDirector in making postelection investigations wasnot limited to the specific issues raised by theparties. InFashionFair, Inc.,157 NLRB 1645,enfd. in pertinent part 399 F.2d 764, 767 (C.A. 6),a consolidated case such as the instant one, inwhich the question was raised whether thedischarge of an employee(Black)could be used toset aside an election even though the discharge hadnot been raised as an objection,the Board held:While Black's discharge was not alleged as anobjection by the Union, an election may be setaside because of objectionable conduct occur-ring in the critical period even though it wasnot specifically allegedas anobjection by theobjecting party.International Shoe Company,123 NLRB 682,684, and cases cited therein.Moreover,in a consolidated proceeding suchas this, Respondents cannot claim that theywere prejudiced in any respect by the failure ofthe Union to allege Black's discharge as an ob-jection.Theyhad ample notice of the need todefend against such allegation and have indeedpresented a vigorous defense to this allegation.The court of appeals enforcing that part of theBoard's Decision held:Respondents argue that it was improper forthe Board to consider the discharge of Black asa ground for setting aside the election becauseitwas not one of the objections to the electionspecifically filed bythe union.Their position isthat the Board cannot consider any action ofthe employer as a ground for setting aside anelection unless such ground is specifically al-leged by the union in its timely filed objections.Section 102.69 of the Board's Rules and Regu-lations,29 C.F.R. 102.69 provides,in part: DAWSON METAL PRODUCTS, INC.201Within 5 days after the tally of ballotshas been furnished, any party may filewith the regional director an original andthree copies of objections to the conductof the election or conduct affecting theresults of the election, which shall containa short statement of the reasons therefor.The Supreme Court has said with regard tounfair labor practice charges filed with theBoard, that such chargeis not to be measured by the standards ap-plicable to a pleading in a private lawsuit.Its purpose is merely to set in motion themachinery of an inquiry ... Once its ju-risdiction is invoked the Board must beleft free to make full inquiry under itsbroad investigatorypower in orderproperly to discharge the duty of protect-ing public rights which Congress has con-ferred upon it. There can be no justifica-tion for confining such an inquiry to theprecise particularizations of a charge.Na-tionalLaborRelationsBoard v. FantMilling Co.,360 U.S. 301, 307-308 ...[44 LRRM 2236]. See also,National Lico-rice Co. v. National Labor Relations Board,309 U.S. 350.... [6 LRRM 674].This Court recently said inN.L.R.B. v. Tennes-see Packers, Inc., Frosty Morn Division, . .379F.2d 172, 179 [65 LRRM 2619], cert. den.389 U.S. 958 ... [66 LRRM 2507], "whererelated facts concerning misconduct are un-covered in the investigation of the objectionsfiled by a party,it isproper for the Directorand the Board to set aside an election on thesefacts." See also,N.L.R.B. v. Dal-Tex OpticalCompany[310 F.2d 58, 51 LRRM 2608](C.A. 5).In the instant case although the objections tothe election filed by the union did not mentionthe discharge of Black, the unfair labor prac-tice charges filed the same day, and thereafterconsolidated for hearing and decision, allegedan 8(a)(3) violation based on his discharge.Respondents were fully aware of the chargesleveled against them. Their defense to the8(a)(3) violation would be identical to theirdefense to an objection based on the same pre-election conduct. Therefore they suffered noprejudice by the Board's ruling that Black'sdischarge was an additional ground for settingaside the election.The critical period during which objectionableconduct related to the election can be considered isfrom September 3, the date the petition was filed toSeptember 25, the date of the election.The IdealElectric and Many facturing Company,134 NLRB1275;Goodyear Tire and Rubber Company,138NLRB 453. As set forth above I have found thatRespondent engaged in numerous violations of Sec-tion 8(a)(1) during the critical period. InDal-TexOpticalCompany,Inc.,137 NLRB 1782, 1786, theBoard held:Conduct violative of Section 8(a)(1) isa for-tiori,conduct which interferes with the exer-ciseof a free and untrammeled choice in anelection. This is so because the test of conductwhich may interfere with the "laboratory con-ditions" for an election is considerably morerestrictive than the test of conduct whichamounts to interference, restraint, or coercionwhich violates Section 8(a)(1).This policy has been consistently followed.PeerlessBread Machinery Corporation,174 NLRB No. 53,TiltonTanning Corp.,164 NLRB 1168;PlayskoolManufacturing Company,140 NLRB 1417.Ifind that Respondent's conduct, in violation ofSection 8(a)(1) of the Act which is summarized insectionA(6), (a), (b), and (c), above,12 and all ofwhich occurred during the critical period, was ofsuch a nature as to preclude the laboratory condi-tionsneeded for a fair election and I thereforerecommend that the election held on September 25be set aside.C. TheAlleged Violationof Section 8(a)(5) of theAct1.The factsa.The appropriateunit and thedemand forrecognitionRespondent began production at the Camdentonplant inJuly 1967. At that time Respondent wasalso operating a 'plant in Wichita, Kansas. SinceJuly 1967 Respondent has been moving its produc-tion and manufacturing facilities from Wichita toCamdenton. By August the Wichita plant had beenconsolidated into the Camdenton plant.The complaint alleges and the answer admitsthat:All production and maintenance employeesemployed by the Respondent at the plant, butexcluding office clerical employees, guards andsupervisors as defined in the Act, is a unit ap-propriate for collective bargaining within themeaningof Section 9(b) of the Act.By letter dated August 26, signed by Eugene F.Eyink, business representative of the Union, theUnion notified Respondent that it represented a12 1 have not considered Personnel Manager Kuhlmann's remarks to em-ployee Morrison about applicants not being hired because of their unionconnections,in evaluating the question of whether the election should beset aside Though two of the remarks were made within the critical periodand I have found Morrison to be an employee, she is not in the bargainingunit and there is no evidence that she repeated the remarks to anyone inthe bargaining unit at a time when it could have affected the conduct of theelection 202DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of Respondent's production and main-tenance employees and requested Respondent torecognize and bargain with it.13b.The number of employees in thebargaining unitand the Union's majoritySupervisorKuhlmann received the Union'srequest for recognition on August 27 and on thatday called President Dawson to inform him of thecontents of the letter. As the date that the Union'smajority status must be evaluated is that on whichtheRespondent received notice that the Unionclaimed to represent a majority of the employees,an evaluation must be made as of August 27. ReaConstruction Company,137 NLRB 1769;AlleghenyPepsi-Cola Bottling Company,134 NLRB 388, enfd.312 F.2d 529 (C.A. 3). The parties stipulated onthe record the names of all employees in the bar-gaining uniton various dates. On August 27 therewere 22 employees in the bargaining unit including1employee that was hired on August 27. In addi-tion the parties stipulated that three employees whohad been working in Respondent's Wichita plantwere scheduled before August 26 to transfer to theCamdenton plant and were in fact transferredbetween August 27 and September 7. If these threeemployees were not actually employed in the bar-gaining unitinCamdenton on August 27, theywould have to be excluded from the computationon that date. However the stipulation is not definiteas to when the transfer was made between August27 and September 7, so it is possible that somewere transferred on August 27. Thus the employeecomplement on August 27 was between 22 and 25.On August 23 and 24, 14 employees authorizedthe Union to bargain on their behalf by executingauthorization cards which read:YES, I WANT THE IAMI,the undersigned, an employee of (Com-pany) ........ hereby authorize the Interna-tionalAssociationofMachinistsandiiThe letter readsThis is to advise that a majority of your Production and Maintenanceemployees, including Plant Clerical employees, have authorized anddesignated Local Lodge 1316 of the International Association ofMachinists,AFL-CIO, as theirbargaining representative in all mattersconcerning wages,hours of work,working conditions, and other con-ditions of employmentShould there be any good faith doubt on your part of the union'smajority status,please advise and the union will immediately submitproof of our majority to some mutually agreeable impartial third partysuch as a minister,rabbi, priest, or some other disinterestedparty forthe purpose of ascertaining sameThis will serve as the union's request that the company recognize andbargain collectively with the union and negotiate to a conclusion theterms of a collective bargaining agreement regarding all matters per-taining to wages,hours of work,working conditions,and other condi-tions of employmentPlease treat this request for recognition as the majority representativeof the employees in said unit as a continuing request,and in the in-terim,it is expected and requested that all matters remain unchangedunless a mutual understanding has been reached with the union WeAerospace Workers (IAM) to act as my collec-tive bargaining agent with the company forwages, hours and working conditions. It is myunderstanding that I will be invited to join theIAM.Name ....... Date ....Address ..... City . .Dept ... Shift . . Phone ...Classification .......Sign Here X .......NOTE: This authorization to be SIGNED andDATED IN EMPLOYEE'S OWN HANDWRITING.YOUR RIGHT TO SIGN THIS CARD IS PROTECTEDBY FEDERAL LAW.14The cards were duly authenticated and admitted inevidence.15Though additional employees signedcards after August 27,16 these additionalsignaturesand the question of whether the Union's demandwas continuing in nature need not be considered asthe Union had a majority on August 27, the datethat Respondent received the demand, of 14 em-ployees out of either 22 or 25 in the bargainingunit.Respondentin itsbrief argues that the cardssigned by the employees authorized only the Inter-national Association of Machinists and AerospaceWorkers (IAM) and not its Local Lodge 1316 tobargain on their behalf. Respondenturgesthereforethat the Union, that is the Local, does not representa majority of the employees. I find this contentionwithout substance. The Local is the appropriateoperating arm of the International. It was the Localthat undertookthe organizationaldrive of Respon-dent's employees, requested recognition, and ap-peared on the ballot at the election. There is noevidence that any employee was misled or confusedin this regard. Under these circumstances I find thatthe designation of the parent organization was avalid designation of its affiliate.C. A. Webb, et al.,stand ready and willing to meet with your designated representative atan early date,mutually agreeable to the parties,to conclude suchnegotiations" One employee,Dale Wilson. testified that he was told by another em-ployee,Don Netz, that the purpose of the card was to get the Union downto see what they had to offer However, Wilson also testified that he readthe card before signing it The card is unequivocal About August 24 Eu-gene Eyink,the business representative of the Union,had a meeting with anumber of the employees of Respondent Eyink told them that if a majorityof the employees signed cards he would send a letter to Respondentrequesting recognition One of the employees asked what would happen ifRespondent did not recognize the Union and Eyink answered that in thatcase they would have to request the NLRB for an election The cards wereclearly validLevi Strauss &Co , 172 NLRB No 57" Employees Jones, Wilson, Burch, Netz, Danuser, Jackson, andNeftzger authenticated their own cards Employee Danuser crediblytestified that he saw the following employees sign cards Eaton, Justice,Morrison, Goldsberry,Epperhardt, Denny, and Brown'"Employee White testified that he signed the card on August 5 but as hewas hired on August 29 1 believe he was in error and in fact signed on Sep-tember 5 DAWSON METAL PRODUCTS, INC.d/b/aWeaverWintark,87NLRB 35 1;Cummer-Graham Company,90 NLRB 722,order vacated onother grounds 95 NLRB 175,Knickerbocker PlasticCo., Inc.,104 NLRB 514,enfd.218 F.2d 9 i 7.c.Respondent's response to the Union's request forrecognitionAfter Supervisor Kuhlmann read the demandletter to Dawson on August 27,Dawson instructedKuhlmann not to do or say anything about theletter until he spoke to him again.The same dayDawson called Kuhlmann back and told him not todo or say anything with regard to the letter andspecifically not to ask any questions of the em-ployees. Dawson decided to ask for an election, ashe put it:... on the basis that I was not even in Cam-denton during the occurrence of these eventsand that I seriously doubted the allegation thatthey represented a majority of our people onthe basis of my own contacts with the peoplewhich indicated that we had an excellentmorale in the Camdenton plant,that the peo-ple liked their work,they enjoyed working forDawson Metal Products and it was not com-patible with the claim of the letter that thesepeople in the two weeks I was absent from theCamdenton plant could make a complete turnaround into a completely opposite position offeeling that they needed a union in the plant inorder to accomplish or correct inequities orcorrect anything that might be wrong.01 August 30 Dawson wrote a letter to the Unionin which he stated:This will acknowledge receipt of your letterdated August 26, 1968. We doubt your claimthat you represent a majority of our employeesin an appropriate unit,and we question themanner in which any alleged representationwas obtained.In addition,we question the re-liabilityof any designation of representationmade by an employee,other than through asecret ballot election conducted by the Na-tional Labor Relations Board.For this reason,we have filed with the National Labor Rela-tions Board a Petition for an Election, a copyof which is enclosed.We hope that you willjoin with us in cooperating with the NationalLaborRelations Board so that the employeesmay make a determination by secret ballotwhether they wish to be represented by yourunion.On September 3 Respondent filed a petition forthe election.2.Analysis and conclusion as to the refusal-to-bargain allegationAs I have concludedthat the election was invalidand must be set aside,the election is not a bar to203the processing of the refusal-to-bargain allegationof the complaint,which must be decided on its ownmerits.Bernel Foam,146 NLRB 1277;Irving AirChute Company,149 NLRB 627, enfd. 350 F.2d176 (C.A.2).General Counsel has established thatthe Unionrequested bargaining in an appropriateunit at a time when it represented a noncoercedmajorityof the Respondent'semployees.TheRespondent had an obligation to bargain with theUnion unless it had a good-faith doubtthat theUnion represented a majority.The criteria fordetermining whether an employer is acting in goodor bad faith in questioning a union's majority is setforth inHammond&Irving,Incorporated,154NLRB 1071, 1073, wherethe Board held:The Boardhas long held that an employermay insist upon a Board election as proof of aunion'smajority if it has a reasonable basis fora bonafide doubtas to the union's representa-tive status in an appropriate unit.If,however,the employer has no such good-faith doubt, butrefuses to bargain with the majority representa-tive of its employees because it rejects the col-lective-bargaining principle or desires to gaintime within which to undermine the union anddissipate its majority,such conduct constitutesa violation of Section 8(a)(5) of theAct.[JoySilkMills,Inc.,85NLRB 1263, enfd. asmodified on other grounds185F.2d 732(C.A.D.C.),cert.denied 341 U.S. 914.] Indetermining whether theemployer's action wastaken to achieve either of the said invalid pur-poses, the Board considers all the surroundingcircumstances as well as direct evidence ofmotivation.Absent such direct evidence,where extensive violationsof the Act accom-pany the refusal to grant recognition, theyevidence the employer's unlawful motive andan inferenceof bad faithis justified.The Boardhas often found that widespreadflagrant violations of Section 8(a)(1) evidence badfaith so as to warrant a refusal-to-bargain finding.Jerome T. Kane,d/b/a KaneBag Supply Company,173NLRB 1203;Bauman Chevrolet,Inc.,173NLRB474, Heck's Inc.,172 NLRB No.255; BeaverBros. BakingCo., Inc.,d/b/a American Beauty Bak-ing Co.,171 NLRB No. 98.However,the Board hasalso held that violations of Section 8(a)(1) thatwere narrow in scope did not establish employer'sbad faith. Thus inJ.C. Penney Company, Inc., 172NLRBNo. 82,a case in which two supervisorsthreatened to fire employees because they werewearing union buttons and a supervisor unlawfullyinterrogated an employee,the Board held:Respondent's illegal conduct limited to thestatements [of two supervisors]was not soflagrant as to vitiate its good faith in question-ing the Union's majority,or necessarily havehad the object of destroying the Union'smajority status. [Footnote omitted.]See alsoFashion Fair,Inc.,173 NLRB 1421;Graf- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDton Boat Co., Inc.,173 NLRB 999;Merritt Packingand Crafting Service, Inc.,172 NLRB No. 202.When Respondent received the Union's requestfor recognition it expeditiously petitioned for anelection and consented to an election without thedelay of a hearing. Even though Plant Superinten-dent Paulie and Foreman Rogers did make state-ments in violation of Section 8(a)(1) as found insections A(2) and (4), above, those violations werelimited in scope and impact, and by themselveswould have been insufficient to establish that theRespondent lacked a good-faith doubt that theUnion represented a majority of the employees.However the statements of Personnel ManagerKuhlmann to employee Morrison put the matter ina different light.- Kuhlmann's remarks to Morrisonput into perspective Respondent's hiring policies soas to indicate that a fair election among Respon-dent's employees is impossible. Kuhlmann's state-ments indicated that Respondent rejected three ap-plicants because Kuhlmann thought it likely thatthey might be prounion. Such conduct underminesthe very foundations of the election procedure andevidences not only an attempt to dissipate theUnion's majority but a complete rejection of thecollective-bargaining principle. The complaint onlyalleges as a violation of the Act Kuhlmann's remarkabout the discrimination in hiring and does not al-lege the discrimination in itself as a violation ofSection 8(a)(3) of the Act. However the questionof the Respondent's good-faith doubt as to theUnion's majority is in issue and in that Kuhlmann'sremarks indicate a rejection of the collective-bar-gaining principle they tend to show a lack of good-faith doubt of the Union's majority status.In considering the question of good-faith doubt,Respondent's response to the Union's request forrecognitionmust also be evaluated. Respondent'sPresidentDawson testified in substance that hequestioned the Union's majority status because hisemployees had excellent morale and liked theirwork, and he did not believe that the employeeshad made a complete turnaround in their feelingsso as to need a union to correct whatever waswrong. The clear implication of Dawson's remarksis that employees who like their work do not be-lieve in collective bargaining while employees whoare unhappy do. This questionable philosophy is apoor foundation upon which to rest a good-faith be-lief that the Union does not have a majority.Considering all the above factors and particularlythe statements of Personnel Manager Kuhlmannrelating to Respondent's refusal to hire employeeswho might be prounion I conclude that Respondentrejected the collective-bargaining principle andmanifested its lack of good-faith doubt that theUnion represented a majority of its employees.Respondent's conduct set forth in section B, above,prevented a fair election on September 25 and itsantiunion hiring policies evidenced by Kuhlmann'sstatements to Morrison effectively preclude a fairelection in the future. Respondent cannot destroythe very conditions needed for a fair election and atthe same time successfully maintain that an electionis the sole means for determining the desires of itsemployees. I therefore find that Respondent vio-lated Section 8(a)(5) and (1) of the Act since Au-gust 27 by refusing to bargain with the Union.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection withRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYAs for Case 17-CA-3686Having found that the Respondent has engagedin certain unfair labor practices I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act, I will recommend thatit cease and desist therefrom and upon request bar-gain collectively with the Union as the exclusiverepresentative of all employees in the unit set forthabove and, if an understanding is reached, embodysuch understanding in a signed agreement.As to Case 17-RM-397Having found that the Union's specific objectionsto the conduct of the election are without merit butthat conduct of the Respondent which has beenfully litigated in this proceeding did affect the con-duct of the election and prevent a fair election, Iwill recommend that the specific objections setforth in the Union's objections to the conduct ofthe election be overruled but that the election beset aside. As I have found that Respondent violatedSection 8(a)(5) of the Act I will recommend thatthe petition for an election be dismissed.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and in operations affecting commerce withinthe meaning of Section2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act. DAWSON METAL PRODUCTS, INC.2053.The following employees constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act:All production and maintenance employeesemployed by Respondent at its Camdenton,Missouri, plant, but excluding office clericalemployees, guards and supervisors as definedin the Act.4.At all times since August 27 the Union hasbeen the exclusive representative of the employeesin the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.5.By refusing on August 27 and thereafter tobargain with the Union as the exclusive representa-tive of the employees in the said appropriate unit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the foregoing conduct and by interrogatingitsemployees about their union sympathies, bypromising them benefits if the Union were rejected,by threatening harm to them if they engaged inunion activity or if they selected the Union as theirbargaining agent, and by telling an employee thatapplicants for employment would not be hiredbecause of their union connections, Respondenthas interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed tothem by Section 7 of the Act and thereby has vio-lated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.8.By engaging in the activities set forth above insection III,B,Respondent interfered with thefreedom of choice of its 'employees in their selec-tion of a bargaining representative in the election ofSeptember 25.RECOMMENDED ORDERAs to Case 17-RM-397I recommend that the specific objections listed inthe Union's Objections to Conduct of Election beoverruled but that, because of the conduct of theRespondent that was fully litigated in this proceed-ing and which interfered with the conduct of theelection and prevented a fair election, the electionbe set aside and the petition upon which the elec-tion was based be dismissed.As to Case 17-CA-3686Upon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, I recommend that Respondent, DawsonMetal Products. Inc., shall:1.Cease and desist from:(a) Interrogating its employees concerning theirsympathy toward Local Lodge 1316, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO.(b) Promising benefits to employees if they re-ject said Union.(c)Threatening harm to employees if they en-gage in activity on behalf of said Union or selectsaid Union as their bargaining agent.(d) Telling employees that applicants for em-ployment would not be hired because of their unionconnections.(e)Refusing to recognize and bargain with saidUnion as the exclusive representative of its em-ployees in the following unit:All production and maintenance employeesemployed by Respondent at its Camdenton,Missouri, plant, but excluding office clericalemployees, guards and supervisors as definedin the Act.(f) In any manner interfering with, restraining,or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Upon request bargain collectively with LocalLodge 1316, International Association of Machin-ists and Aerospace Workers, AFL-CIO, as the ex-clusive representative of all employees in the ap-propriate unit described above and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Post at its Camdenton, Missouri, plant, co-pies of the attached notice marked "Appendix B."17Copies of said notice, on forms provided by the Re-gionalDirector for Region 17, after being dulysigned by Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 17,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.18it In the event that this Recommended Order is adopted by the Board,the words"a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner" and in the first paragraph of thenotice the words "A Trial Examiner of shall be deleted In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "'" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion17, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith " 206DECISIONSOF NATIONALAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:After a trial at whichall sideshad the chance togive evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act, and has orderedus to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through arepresentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of thesethingsWE WILL NOT do anything that interferes withthese rights. More specifically,WE WILL NOT ask you your opinion aboutLocal Lodge 1316, International AssociationofMachinistsandAerospaceWorkers,AFL-CIO.WE WILL NOT promise you benefits if you re-ject that Union.WE WILL NOT threaten harm to you if youengage in activities on behalf of that Union orselect that Union as your collective-bargainingrepresentative.LABOR RELATIONS BOARDWE WILL NOTtell employees that applicantsfor employment will not be hired because oftheir union connections.WE WILL recognize Local Lodge 1316, Inter-nationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO, as the onlycollective-bargaining representative of our em-ployees in the bargaining unit which isAll production and maintenance em-ployees employed by us at our Cam-denton, Missouri, plant, but excluding of-fice clerical employees,guards and super-visors as defined in the Act.WE WILL bargain upon request with thatUnion on wages,hours and conditions of em-ployment and any agreement we reach will beput in writing and signed.DAWSON METALPRODUCTS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 610 Federal Building, 601 East 12th Street,KansasCity,Missouri64106,Telephone816-374-5282.